DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, “independent claim 1 has been amended to include the subject matter of allowable claim 20”.  Remarks 01/20/2021, page 13.  Claim 1 is allowed for similar reasons as previously indicated for Claim 20 on page 7 of the Final Rejection 10/27/2020, wherein the prior art does not disclose, teach or suggest a monostable circuit comprising:
a reference inverter having its input directly electrically connected to its output and configured to generate a threshold voltage;
in combination with all the other claimed limitations.
Claim 2 is allowed for depending from Claim 1.

Regarding Claim 3, “allowable claim 3 has been converted to independent form”.  Remarks 01/20/2021, page 13.  Claim 3 is allowed for similar reasons as previously indicated for Claim 3 on page 6 of the Final Rejection 10/27/2020, wherein the prior art does not disclose, teach or suggest a monostable circuit, comprising;

a first p-channel transistor having a source coupled to receive the reference current, a drain, and a gate coupled to receive the input signal; 
a second p-channel transistor having a source coupled to the source of the first p-channel transistor, a drain coupled to ground, and a gate coupled to receive a complement of the input signal; 
in combination with all the other claimed limitations.
Claims 4-8 are allowed for depending from Claim 3.

Regarding Claim 9, “allowable claim 9 has been converted to independent form”.  Remarks 01/20/2021, page 13.  Claim 9 is allowed for similar reasons as previously indicated for Claim 9 on page 6 of the Final Rejection 10/27/2020, wherein the prior art does not disclose, teach or suggest a monostable circuit, comprising:
wherein the threshold voltage generated by the reference inverter is substantially equal to a threshold voltage of the output inverter;
in combination with all the other claimed limitations.
Claim 21 is allowed for depending from Claim 9.

Regarding Claim 10, “allowable claim 10 has been converted to independent form.”  Remarks 01/20/2021, page 13.  Claim 10 is allowed for similar reasons as previously indicated for Claim 10 on pages 6-7 of the Final Rejection 10/27/2020, wherein the prior art does not disclose, teach or suggest a monostable circuit, comprising:

a first n-channel transistor having a source coupled to receive the reference current, a drain, and a gate coupled to receive the input signal;   
a second n-channel transistor having a source coupled to the source of the first n-channel transistor, a drain coupled to a supply voltage, and a gate coupled to receive a complement of the input signal; 
in combination with all the other claimed limitations.
Claims 11-15 are allowed for depending from Claim 10.

Regarding Claim 16, the prior art does not disclose, teach or suggest a delay cell, comprising: 
a reference current generator configured to generate a reference current as a function of a threshold voltage and a process, voltage, and temperature (PVT) invariant resistance; 
wherein the PVT invariant resistance comprises: 
a reference resistance generator configured to generate a reference resistance based upon a bandgap current and a bandgap voltage; and 
a replica resistance generator coupled to the reference resistance generator and configured to generate a resistance value for the PVT invariant resistance that is equal to a resistance value of the reference resistance;
in combination with all the other claimed limitations.
Claims 17-19 are allowed for depending from Claim 16.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA J. CHENG/           Examiner, Art Unit 2849